Per Curiam.

It is settled that a surviving partner may join m the same action a demand due to the firm, and another due *543to himself in his own right.1 For the same reason, he may unite demands due to him as the surviving partner of two firms. Where the plaintiff sues era rattier droit, as executor or administrator, the case is different. The plaintiff will therefore tax full costs in one of the suits, whichsoever he may elect, and in the other he will tax such additional costs as would have accrued if the causes of action had been embraced by one suit.2

 See Collyer on Partnership, 399,436.


 See Revised Stat. c. 121, § 15.